Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 August 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My dear Marquis.

                            Head Quarters Dobbs’s Ferry 15th Augt 1781.
                        
                        I have recd your letters of the 26th and 30th ulto and 1st Inst. I cannot learn that any troops have yet
                            arrived at New York from Virginia. A fleet of 20 sail came in last saturday with troops, but they are said to be Hessian
                            Recruits from Europe.
                        The Concorde Frigate is arrived at Newport from Count de Grasse. He was to leave St Domingo the 3d of this
                            month with a Fleet of between 25 and 29 sail of the line and a considerable Body of land forces—His destination is
                            immediately for the Chesapeak. So that he will either be there by the time this reaches you, or you may look for him every
                            moment—Under these circumstances—whether the enemy remain in full force, or whether they have only a detachment left, you
                            will immediately take such a position as will best enable you to prevent their sudden retreat thro’ North Carolina, which
                            I presume they will attempt the instant they perceive so formidable an Armament—Should General Wayne with the troops
                            destined for south Carolina still remain in the neighbourhood of James River and the enemy should have made no detachment
                            to the southward, you will detain those troops untill you hear from me again, and inform Genl Greene of the cause of their
                            delay—If Wayne should have marched and should have gained any considerable distance, I would not have him halted.
                        You shall hear further from me as soon as I have concerted plans and formed dispositions for sending a
                            reinforcement from hence—In the mean time I have only to recommend a continuation of that prudence and good conduct which
                            you have manifested thro’ the whole of your Campaign: You will be particularly careful to conceal the expected arrival of
                            the Count, because if the enemy are not apprised of it, they will stay on board their transports in the
                            Bay, which will be the luckiest Cercumstance in the World. You will take measures for opening a communication with Count
                            de Grasse the moment he arrives, and will concert measures with him for making the best uses of your joint forces untill
                            you receive aid from this quarter. I am &c.

                        
                            P.S. I would not wish you to call out a lay body of Militia upon this occasion, but rather keep those
                                you have compact and ready for service.
                        

                    